    1

    2

    3
                               UNITED STATES DISTRICT COURT
    4

    5                       SOUTHERN DISTRICT OF CALIFORNIA
    6   UNITED STATES OF AMERICA,                       Case No. 18 CR2342-BTM
    7                     Plaintiff,
                                                        ORDER
    8

    9
                  V.

      MAMBASSE KOULABALO PAT ARA (1),
                                                        ftTNDEl't St!ztrts]   E1fri
      GERMAN RAMIREZ-GONZALEZ (2),
   10 MARY ARAGON (3),
   11  aka Mary Delgado

   12
                          Defendant.
   13

   14         The Court has reviewed the United States' Ex Parte Application for Order Directing

   15   Disclosure or Non-Disclosure of Certain Information.

   16         Based on that application, IT IS ORDERED that the information discussed therein
   17   need not be disclosed to Defendants Patara, Ramirez and Aragon pursuant to Brady v.
   18   Maryland, 373 U.S. 83, 87 (1963), and Giglio v. United States, 405 U.S. 150 (1972).

   19         IT IS FURTHER ORDERED that the Ex Parte Application shall be sealed until
IJA20   further Court order.~~ iJ.:i.,~~.
   21

   22   DATED: /A<JC/JQLJ!a
              ~t-'11 t7                                                            z
   23

   24
   25

   26

   27

   28
